       Case 6:20-cv-00740-GTS-ATB Document 11 Filed 10/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

TACHEENA T. MORGAN,

                              Plaintiff,
                                                             6:20-CV-0740
v.                                                           (GTS/ATB)

MOHAWK VALLEY PSYCHIATRIC CENTER; and
NYS OFFICE OF MENTAL HEALTH,

                        Defendants.
_____________________________________________

APPEARANCES:

TACHEENA T. MORGAN
    Plaintiff, Pro Se
448 Deborah Drive
Utica, New York 13502

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se employment discrimination action filed by

Tacheena T. Morgan (“Plaintiff”) against Mohawk Valley Psychiatric Center and the New York

State Office of Mental Health (“Defendants”) pursuant to 42 U.S.C. § 1983, is United States

Magistrate Judge Andrew T. Baxter’s Report-Recommendation recommending, pursuant to 28

U.S.C. § 1915(e)(2)(B)(iii), that Plaintiff’s Complaint (Dkt. No. 1) be sua sponte dismissed with

prejudice for failure to state a claim to the extent that it sues Defendants for damages under 42

U.S.C. § 1983, and that the remainder of her Complaint be sua sponte dismissed with prejudice

for failure to state a claim unless, within 30 days of the issuance of a Decision and Order

adopting the Report-Recommendation (if Plaintiff indicates a desire to do so with the 14-day

time period in which to file objections) she files an Amended Complaint asserting actionable
       Case 6:20-cv-00740-GTS-ATB Document 11 Filed 10/15/20 Page 2 of 3




claims under Title VII of the Civil Rights Act (against her employer) and 42 U.S.C. § 1983

(against any named Defendant in his or her individual capacity). (Dkt. No. 8.) Plaintiff has not

filed an Objection to the Report-Recommendation, and the deadline by which to do so has

expired. (See generally Docket Sheet.) Instead, she has indicated a desire to file an Amended

Complaint. (Dkt. No. 9.)

       After carefully reviewing the relevant papers herein, including Magistrate Judge Baxter’s

thorough Report-Recommendation, the Court can find no clear-error in the

Report-Recommendation. 1 Magistrate Judge Baxter employed the proper standards, accurately

recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein.

       The only change the Court sees fit to make to Magistrate Judge Baxter’s well-reasoned

recommendations is to grant Plaintiff a 45-day extension, rather than a 30-day extension, given

her request for time to seek assistance in preparing that Amended Complaint. (Dkt. No. 9.) On

the subject of assistance, the Court respectfully refers Plaintiff to the District’s website, which

contains links to both the District’s form complaints and information about the NDNY Federal

Court Bar Association’s Pro Se Assistance Program.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Baxter’s Report-Recommendation (Dkt. No. 8) is


1
         When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                  2
       Case 6:20-cv-00740-GTS-ATB Document 11 Filed 10/15/20 Page 3 of 3




ACCEPTED and ADOPTED in its entirety; and it is further

        ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is sua sponte DISMISSED with

prejudice for failure to state a claim to the extent that it sues Defendants for damages under 42

U.S.C. § 1983; and it is further

        ORDERED that the remainder of Plaintiff’s Complaint (Dkt. No. 1) shall be sua sponte

DISMISSED with prejudice for failure to state a claim without further Order of this Court

unless, within forty-five (45) days of the issuance of this Decision and Order, she files an

Amended Complaint asserting actionable claims under Title VII of the Civil Rights Act (against

her employer) and 42 U.S.C. § 1983 (against any named Defendant in his or her individual

capacity); and it is further

        ORDERED that any such Amended Complaint shall be forwarded to Magistrate Judge

Baxter for his review.

Dated: October 15, 2020
      Syracuse, New York




                                                 3
